UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 10900 Hefner Pointe Drive Suite 207 Oklahoma City, OK 73120 (Address of principal executive offices) (Zip code) Exchange Traded Concepts Trust 10900 Hefner Pointe Drive Suite 207 Oklahoma City, OK 73120 (Name and address of agent for service) Copy to: Christopher Menconi Morgan, Lewis and Bockius LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1 (405) 778‐8377 Date of fiscal year end: August 31, 2015 Date of reporting period: August 31, 2015 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST EMQQ The Emerging Markets Internet & Ecommerce ETF Annual Report August 31, 2015 EMQQ The Emerging Markets Internet & Ecommerce ETF Table of Contents Management Discussion of Fund Performance 2 Schedule of Investments 5 Statement of Assets and Liabilities 7 Statement of Operations 8 Statement of Changes in Net Assets 9 Financial Highlights 10 Notes to the Financial Statements 11 Report of Independent Registered Public Accounting Firm 19 Trustees and Officers of the Trust 20 Disclosure of Fund Expenses 23 Shareholders Votes 24 Supplemental Information 25 The Fund will file its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that Exchange Traded Concepts uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent period ended June 30, is available (i) without charge, upon request, by calling 1-855-888-9892; and (ii) on the Commission’s website at http://www.sec.gov. 1 EMQQ The Emerging Markets Internet & Ecommerce ETF Management Discussion of Fund Performance (Unaudited) EMQQ The Emerging Markets Internet & Ecommerce ETF Dear Shareholders, On behalf of the entire team, we want to express our appreciation for the confidence you have placed in the Emerging Markets Internet & Ecommerce ETF (“EMQQ” or the “Fund”). The following information pertains to the last fiscal period of November 12, 2014 (the Fund’s Inception Date) through August 31, 2015. The Fund saw negative performance during the fiscal period ending on August 31, 2015. The market price for EMQQ fell 23.19% and the NAV fell 23.46%, while the S&P 500, a broad market index, returned -1.63% over the same period. The Fund’s Index, EMQQ The Emerging Markets Internet & Ecommerce Index™, fell 23.11%. Meanwhile, outstanding shares rose to 500,000. For the period, the largest positive contributor to return was NCSOFT (036570 KS), adding 40bps to the return of the Fund, gaining 24.74% with an average weighting of 2.19%. The second largest contributor to return was Netease ADR (NTES US), adding 31bps to the return of the Fund, gaining 14.99% with an average weighting of 4.52%. The third largest contributor to return was CTrip.com ADR (CTRP US), adding 24bps to the return of the Fund, gaining 14.23% with an average weighting of 2.02%. For the period, the largest negative contributor to return was Alibaba Group ADR (BABA US), detracting 4.18% from the return of the Fund, declining 42.42% with an average weighting of 8.53%. The security contributing second-most negatively was Baidu ADR (BIDU US), detracting 3.12% from the return of the Fund, and declining 39.67% with an average weighting of 7.26%. The third largest negative contributor to return was Yandex (YNDX US), detracting 2.87% from the return of the Fund, and declining 53.04% with an average weight of 4.13%. For the period, the best performing security in the Fund was Interpark Holdings Corp (035080 KS) gaining 38.54% and contributing 11bps to the return of the Fund. The second-best performing security for the period was Wemade Entertainment (112040 KS), gaining 26.23% and contributing 6bps to the return of the Fund. The third-best performing security was NCSOFT (036570 KS), gaining 24.74% for the period and contributing 40bps to the return of the Fund. For the period, the worst performing security in the Fund was HC International (2280 HK), declining 68.51% and reducing the return of the Fund by 26bps. The second-worst performing security in the Fund was Bitauto ADR (BITA US), declining 66.14% and reducing the return of the Fund by 172bps. The third-worst performing security in the Fund was Leju Holdings ADR (LEJU US), declining 64.77% and reducing the return of the Fund by 113bps. There is much ahead for the internet and ecommerce sectors of the developing world and we are thankful that you have joined us. As Technology-related companies begin entering the market through high profile acquisitions, we believe the awareness of and opportunities for our Fund should only increase. We look forward to keeping you well informed as things progress. Sincerely, Garrett Stevens, Chief Executive Officer Exchange Traded Concepts, Advisor to the Fund 2 EMQQ The Emerging Markets Internet & Ecommerce ETF Management Discussion of Fund Performance (Unaudited)(Continued) The EMQQ The Emerging Markets Internet & Ecommerce Index is designed to measure the performance of an investable universe of publicly-traded, emerging market internet and ecommerce companies. The index covers over 40 companies operating in Emerging and Frontier Markets including China, India, Brazil, Russia, South Korea, Taiwan, South Africa, Mexico, Argentina, Malaysia, Thailand, Indonesia, Vietnam, Philippines, Turkey, Czech Republic, Poland and Colombia. The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation, with each stock’s weight in the Index proportionate to its market value. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice. Growth of a $10,000 Investment‡ (at Net Asset Value)‡ AVERAGE ANNUAL TOTAL RETURN FOR THE PERIOD ENDED AUGUST 31, 2015* Cumulative Inception to Date Net Asset Value Market Price EMQQ The Emerging Markets Internet & Ecommerce ETF -23.46% -23.19% EMQQ The Emerging Markets Internet & Ecommerce Index -23.11% -23.11% S&P 500 Index -1.63% -1.63% * Fund commenced operations on November 12, 2014. ‡ Unaudited 3 EMQQ The Emerging Markets Internet & Ecommerce ETF Management Discussion of Fund Performance (Unaudited)(Concluded) The performance data quoted herein represents past performance and the return and value of an investment in the Fund will fluctuate so that shares, when redeemed or sold in the market, may be worth more or less than their original cost. Past performance is no guarantee of future performance and should not be considered as a representation of the future results of the Fund. The Fund’s performance assumes the reinvestment of all dividends and all capital gains. Index returns assume reinvestment of dividends and, unlike a Fund’s returns, do not reflect any fees or expenses. If such fees and expenses were included in the index returns, the performance would have been lower. Please note that one cannot invest directly in an unmanaged index. Investors should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. A prospectus, containing this and other information, is available at www.emqqetf.com. Investors should read the prospectus carefully before investing. There are risks associated with investing, including possible loss of principal. Current performance may be lower or higher than the performance data shown above. Performance data current to the most recent month-end is available at www.emqqetf.com. There are no assurances that the Fund will meet its stated objectives. The Fund’s holdings and allocations are subject to change and should not be considered recommendations to buy individual securities. Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. See definition of comparative index in Management Discussion of Fund Performance. 4 EMQQ The Emerging Markets Internet & Ecommerce ETF Schedule of Investments August 31, 2015 Description Shares Fair Value COMMON STOCK — 98.1% Argentina — 4.2% Information Technology — 4.2% MercadoLibre $ Total Argentina Brazil — 0.5% Consumer Discretionary — 0.5% B2W Cia Digital* Total Brazil China — 64.2% Consumer Discretionary — 15.1% 500.com ADR, Cl A* Ctrip.com International ADR* E-Commerce China Dangdang ADR, Cl A* eLong ADR* JD.com ADR* Jumei International Holding ADR* Qunar Cayman Islands ADR* Tuniu ADR* Vipshop Holdings ADR* Industrials — 1.2% 51job ADR* Information Technology — 47.9% 21Vianet Group ADR* 58.com ADR* Alibaba Group Holding ADR* Baidu ADR* Description Shares Fair Value Baozun ADR* $ Boyaa Interactive International HC International* Leju Holdings ADR Momo ADR* NetEase ADR Qihoo 360 Technology ADR* Renren ADR* Shanda Games ADR* SINA* Sohu.com* SouFun Holdings ADR Tencent Holdings Weibo ADR* Xunlei ADR* Youku Tudou ADR* YY ADR* Total China Cyprus — 0.4% Information Technology — 0.4% QIWI ADR Total Cyprus Germany — 0.7% Information Technology — 0.7% Rocket Internet* (A) Total Germany India — 0.5% Consumer Discretionary — 0.5% Makemytrip* Total India Netherlands — 3.5% Information Technology — 3.5% Yandex, Cl A* Total Netherlands Russia — 2.4% Information Technology — 2.4% Mail.Ru Group GDR* Total Russia The accompanying notes are an integral part of the financial statements. 5 EMQQ The Emerging Markets Internet & Ecommerce ETF Schedule of Investments August 31, 2015 (Concluded) Description Shares Fair Value South Africa — 8.0% Consumer Discretionary — 8.0% Naspers, Cl N $ Total South Africa South Korea — 12.8% Consumer Discretionary — 0.5% Interpark Information Technology — 12.3% Daum Kakao NAVER NCSoft Wemade Entertainment* Total South Korea Taiwan — 0.9% Information Technology — 0.9% PChome Online Total Taiwan Total Common Stock (Cost $11,890,042) Number of Rights RIGHTS — 0.0% Taiwan — 0.0% Information Technology — 0.0% PChome Online, Expires 10/01/2015* — Total Rights (Cost $—) — Description Face Amount Fair Value TIME DEPOSIT — 2.0% Brown Brothers Harriman, 0.030%, 09/01/2015 $ $ Total Time Deposit (Cost $196,540) Total Investments — 100.1% (Cost $12,086,582) $ Percentages are based on Net Assets of $9,950,499. * Non-income producing security. (A) Securities sold within terms of a private placement memorandum, exempt from registration under Section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “accredited investors.” These securities have been determined to be liquid under guidelines established by the Board of Trustees. ADR — American Depositary Receipt Cl — Class GDR — Global Depositary Receipt The following is a summary of the inputs used as of August 31, 2015 in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $ — $ — $ Rights — — * — — Time Deposit — — Total Investments in Securities $ $ $ — $ For the period ended August 31, 2015, there have been no transfers between Level 1, Level 2 or Level 3 investments. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. * Includes Rights valued at $0. For the period ended August 31, 2015, there were no Level 3 investments. Amounts designated as “—” are $0. The accompanying notes are an integral part of the financial statements. 6 EMQQ The Emerging Markets Internet & Ecommerce ETF Statement of Assets and Liabilities August 31, 2015 Assets: Investments at Cost $ Investments at Fair Value $ Dividends Receivable Total Assets Liabilities: Payable due to Investment Advisor Total Liabilities Net Assets $ Net Assets Consist of: Paid-in Capital $ Accumulated Net Investment Loss ) Accumulated Net Realized Loss on Investments and Foreign Currency Transactions ) Net Unrealized Depreciation on Investments ) Net Unrealized Appreciation on Foreign Currency Translations 3 Net Assets $ Outstanding Shares of Beneficial Interest (unlimited authorization — no par value) Net Asset Value, Offering and Redemption Price Per Share $ The accompanying notes are an integral part of the financial statements. 7 EMQQ The Emerging Markets Internet & Ecommerce ETF(1) Statement of Operations For the period ended August 31, 2015 Investment Income: Dividend Income $ Interest Income 10 Less: Foreign Taxes Withheld ) Total Investment Income Expenses: Advisory Fees Total Expenses Net Investment Loss ) Net Realized and Unrealized Loss on Investments: Net Realized Loss on Investments ) Net Realized Loss on Foreign Currency Transactions ) Net Change in Unrealized Appreciation/(Depreciation) on Investments ) Net Unrealized Appreciation on Foreign Currency Translations 3 Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets Resulting from Operations $ ) The Fund commenced operations on November 12, 2014. The accompanying notes are an integral part of the financial statements. 8 EMQQ The Emerging Markets Internet & Ecommerce ETF(1) Statement of Changes in Net Assets Period ended August 31, 2015 Operations: Net Investment Loss $ ) Net Realized Loss on Investments and Foreign Currency Transactions ) Net Change in Unrealized Appreciation/(Depreciation) on Investments and Foreign Currency Translations ) Net Decrease in Net Assets Resulting from Operations ) Capital Share Transactions: Issued Increase in Net Assets from Capital Share Transactions Total Increase in Net Assets Net Assets: Beginning of Period — End of Period (Includes Accumulated Net Investment Loss of $(39,040)) $ Share Transactions: Issued Net Increase in Shares Outstanding from Share Transactions For the period November 12, 2014 (commencement of operations) to August 31, 2015. Amounts designated as “—” are $0. The accompanying notes are an integral part of the financial statements. 9 EMQQ The Emerging Markets Internet & Ecommerce ETF Financial Highlights Selected Per Share Data & Ratios For the period ended August 31, 2015 For a Share Outstanding Throughout the Period Net Asset Value, Beginning of Period Net Investment Loss* Net Realized and Unrealized Loss on Investments Total from Operations Net Asset Value, End of Period Total Return(1) Net Assets End of Period (000) Ratio of Expenses to Average Net Assets Ratio of Net Investment (Loss) to Average Net Assets Portfolio Turnover(1),(2) EMQQ The Emerging Markets Internet & Ecommerce ETF $ $ ) $ ) $ ) $ )% $ %(4) )%(4) 28 % * Per share data calculated using average shares method. Returns and portfolio turnover rates are for the period indicated and have not been annualized. Returns do not reflect the deduction of taxes the shareholder would pay on fund distributions or redemption of Fund shares. Portfolio turnover rate does not include securities received or delivered from processing creations or redemptions. Commenced operations November 12, 2014. Annualized. The accompanying notes are an integral part of the financial statements. 10 EMQQ The Emerging Markets Internet & Ecommerce ETF Notes to the Financial Statements August 31, 2015 1. ORGANIZATION Exchange Traded Concepts Trust (the “Trust”), is a Delaware statutory trust formed on July 17, 2009. The Trust is registered with the Securities and Exchange Commission (the “Commission”) under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-end management investment company with eight investment portfolios. The financial statements herein are those of EMQQ The Emerging Markets Internet & Ecommerce ETF (the “Fund”). The Fund seeks to provide investment results that, before fees and expenses, correspond generally to the price and yield performance of EMQQ The Emerging Markets Internet & Ecommerce ETF Index (the “Index”). The Fund is classified as a “non-diversified” fund under the 1940 Act. Exchange Traded Concepts, LLC (the “Adviser”), an Oklahoma limited liability company, serves as the investment adviser for the Fund and is subject to the supervision of the Board of Trustees (the “Board”). The Adviser is responsible for managing the investment activities of the Fund, the Fund’s business affairs and other administrative matters. Penserra Capital Management, LLC (the “Sub-Adviser”) serves as the sub-adviser to the Fund. The Fund commenced operations on November 12, 2014. Shares of the Fund are listed and traded on the NYSE, Arca Inc. (“NYSE Arca”). Market prices for the Shares may be different from their net asset value (“NAV”). The Fund will issue and redeem Shares on a continuous basis at NAV only in large blocks of Shares, typically 50,000 Shares, called “Creation Units”. Creation Units will be issued and redeemed principally in-kind for securities included in a specified universe. Once created, Shares will trade in a secondary market at market prices that change throughout the day in amounts less than a Creation Unit. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of the Significant Accounting Policies followed by the Fund. Use of Estimates and Indemnifications — The Fund is an investment company in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”). Therefore, the Fund follows the accounting and reporting guidelines for investment companies. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. In the normal course of business, the Trust, on behalf of the Fund, enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these arrangements cannot be known; however, the Fund expects any risk of loss to be remote. Security Valuation — Securities listed on a securities exchange, market or automated quotation system for which quotations are readily available (except for securities traded on NASDAQ), including securities traded over the counter, are valued at the last quoted sale price on the primary exchange or market (foreign or domestic) on which they are traded (or at approximately 4:00 pm Eastern Time if a security’s primary exchange is normally open at that time), or, if there is no such reported sale, at the most recent quoted bid. For securities traded on NASDAQ, the NASDAQ Official Closing Price will be used. If available, debt securities are priced based upon valuations provided by independent, third-party pricing agents. Such values generally reflect the last reported sales price if the security is actively traded. The third-party pricing agents may also value debt securities at an evaluated bid price by employing methodologies that utilize actual market transactions, broker-supplied valuations, or other methodologies designed to identify the fair value for such securities. Debt obligations with remaining maturities of sixty days or less when originally acquired will be valued at their amortized cost, unless amortized cost is determined not to be representative of fair value. Prices for most securities held in the Fund are provided daily by recognized independent pricing agents. If a security price cannot be obtained from an independent, third-party pricing agent, the Fund seeks to obtain a bid price from at least one independent broker. 11 EMQQ The Emerging Markets Internet & Ecommerce ETF Notes to the Financial Statements August 31, 2015 (Continued) 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Securities for which market prices are not “readily available” are valued in accordance with Fair Value Procedures established by the Board. The Fund’s Fair Value Procedures are implemented through a Fair Value Committee (the “Committee”) designated by the Board. Some of the more common reasons that may necessitate that a security be valued using Fair Value Procedures include: the security’s trading has been halted or suspended; the security has been de-listed from a national exchange; the security’s primary trading market is temporarily closed at a time when under normal conditions it would be open; the security has not been traded for an extended period of time; the security’s primary pricing source is not able or willing to provide a price; or trading of the security is subject to local government-imposed restrictions. In addition, the Fund may fair value its securities if an event that may materially affect the value of the Fund’s securities that traded outside of the United States (a “Significant Event”) has occurred between the time of the security’s last close and the time that the Fund calculates its net asset value. A Significant Event may relate to a single issuer or to an entire market sector. Events that may be Significant Events include: government actions, natural disasters, armed conflict, acts of terrorism and significant market fluctuations. If the Adviser becomes aware of a Significant Event that has occurred with respect to a security or group of securities after the closing of the exchange or market on which the security or securities principally trade, but before the time at which the Fund calculates its net asset value, it may request that a Committee meeting be called. When a security is valued in accordance with the Fair Value Procedures, the Committee will determine the value after taking into consideration relevant information reasonably available to the Committee. In accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP, the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: ● Level 1 – Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 – Quoted prices which are not active, or inputs that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and ● Level 3 – Prices, inputs or exotic modeling techniques which are both significant to the fair value measurement and unobservable (supported by little or no market activity). The valuation techniques used by the Fund to measure fair value during the period ended August 31, 2015 maximized the use of observable inputs and minimized the use of unobservable inputs. For the period November 12, 2014 (commencement of operations) through August 31, 2015, there have been no significant changes to the Fund’s fair valuation methodologies. Federal Income Taxes —It is the Fund’s intention to qualify as a regulated investment company for Federal income tax purposes by complying with the appropriate provisions of Subchapter M of the Internal Revenue Code of 1986, as amended. Accordingly, no provisions for Federal income taxes have been made in the financial statements. The Fund’s policy is to classify interest and penalties associated with underpayment of federal and state income taxes, if any, as income tax expense on its Statement of Operations. As of August 31, 2015, the Fund did not have any interest or penalties associated with the underpayment of any income taxes. All tax years since inception remain open and subject to examination by tax jurisdictions. The Fund has reviewed all major jurisdictions and concluded that there is no impact on the Fund’s net assets and no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on its initial tax returns. 12 EMQQ The Emerging Markets Internet & Ecommerce ETF Notes to the Financial Statements August 31, 2015 (Continued) 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Security Transactions and Investment Income — Security transactions are accounted for on trade date. Costs used in determining realized gains and losses on the sale of investment securities are based on specific identification. Dividend income is recorded on the ex-dividend date. Interest income is recognized on the accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Foreign Currency Translation — The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars on the date of valuation. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the relevant rates of exchange prevailing on the respective dates of such transactions. The Fund does not isolate that portion of realized or unrealized gains and losses resulting from changes in the foreign exchange rate from fluctuations arising from changes in the market prices of the securities. These gains and losses are included in net realized and unrealized gains and losses on investments on the Statement of Operations. Net realized and unrealized gains and losses on foreign currency transactions represent net foreign exchange gains or losses from foreign currency exchange contracts, disposition of foreign currencies, currency gains or losses realized between trade and settlement dates on securities transactions and the difference between the amount of the investment income and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent amounts actually received or paid. Dividends and Distributions to Shareholders — The Fund pays out dividends from its net investment income and distributes its net capital gains, if any, to investors at least annually. All distributions are recorded on the ex-dividend date. Organizational Expenses — All organizational and offering expenses of the Fund were borne by the Adviser and will not be subject to future recoupment. As a result, organizational and offering expenses are not reflected in the Statement of Assets and Liabilities or Statement of Operations. Creation Units — The Fund issues and redeems shares (“Shares”) at Net Asset Value (“NAV”) and only in large blocks of Shares (each block of Shares for a Fund is called a “Creation Unit” or multiples thereof). Purchasers of Creation Units (“Authorized Participants”) at NAV must pay a standard creation transaction fee of $750 per transaction. The fee is a single charge and will be the same regardless of the number of Creation Units purchased by an investor on the same day. An Authorized Participant who holds Creation Units and wishes to redeem at NAV would also pay a standard redemption transaction fee of $750 per transaction to the custodian on the date of such redemption, regardless of the number of Creation Units redeemed that day. Except when aggregated in Creation Units, Shares are not redeemable securities of the Fund. Shares of the Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”). An Authorized Participant is either (i) a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii) a Depository Trust Company (“DTC”) participant and, in each case, must have executed an Authorized Participant Agreement with the Fund’s distributor. Most retail investors will not qualify as Authorized Participants or have the resources to buy and sell whole Creation Units. Therefore, they will be unable to purchase or redeem the Shares directly from the Fund. Rather, most retail investors will purchase Shares in the secondary market with the assistance of a broker and will be subject to customary brokerage commissions or fees. If a Creation Unit is purchased or redeemed for cash, a higher transaction fee will be charged. The following table discloses the Creation Unit breakdown based on the NAV as of August 31, 2015: Creation Unit Shares Creation Transaction Fee Value Redemption Transaction Fee EMQQ The Emerging Markets Internet & Ecommerce ETF $ $ $ 13 EMQQ The Emerging Markets Internet & Ecommerce ETF Notes to the Financial Statements August 31, 2015 (Continued) 3. AGREEMENTS Investment Advisory Agreement The Adviser serves as the investment adviser to the Fund. The Sub-Adviser serves as sub-adviser to the Fund. The Adviser has retained the Sub-Adviser to be responsible for trading portfolio securities on behalf of the Fund, including selecting broker-dealers to execute purchase and sale transactions as instructed by the Adviser or in connection with any rebalancing or reconstitution of the Index, subject to the supervision of the Adviser and the Board of Trustees. For the services it provides to the Fund, the Fund pays the Adviser a fee, which is calculated daily and paid monthly, at an annual rate of 0.86% on the average daily net assets of the Fund. Under an investment advisory agreement, the Adviser has agreed to pay all expenses incurred by the Fund except for the advisory fee, interest, taxes, brokerage commissions and other expenses incurred in placing orders for the purchase and sale of securities and other investment instruments, acquired fund fees and expenses, extraordinary expenses, and distribution fees and expenses paid by the Trust under any distribution plan adopted pursuant to Rule 12b-1 under the 1940 Act (the “Excluded Expenses”). Sub-Advisory Agreements Penserra Capital Management, LLC or the Sub-Adviser, is a New York limited liability company, located at 140 Broadway, 26th Floor, New York, New York 10005. The Sub-Adviser is responsible for trading portfolio securities on behalf of the Fund, including selecting broker-dealers to execute purchase and sale transactions as instructed by the Adviser or in connection with any rebalancing or reconstitution of the Index, subject to the supervision of the Adviser and the Board. Under a sub-advisory agreement, the Adviser pays the Sub-Adviser a fee calculated daily and paid monthly, at an annual rate of 0.05% on the average daily net assets of the Fund, subject to a $25,000 minimum fee. Distribution Agreement SEI Investments Distribution Co. (the “Distributor”) serves as the Fund’s underwriter and distributor of Shares pursuant to a Distribution Agreement. Under the Distribution Agreement, the Distributor, as agent, receives orders to purchase shares in Creation Units and transmits such orders to the Fund’s custodian and transfer agent. The Distributor has no obligation to sell any specific quantity of Fund shares. The Distributor bears the following costs and expenses relating to the distribution of shares: (i) the expenses of maintaining its registration or qualification as a dealer or broker under federal or state laws; (ii) filing fees; and (iii) all other expenses incurred in connection with the distribution services, that are not reimbursed by the Adviser, as contemplated in the Distribution Agreement. The Distributor does not maintain any secondary market in Fund Shares. The Fund has adopted a Distribution and Service Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act. In accordance with the Plan, the Fund is authorized to pay an amount up to 0.25% of its average net assets each year for certain distribution-related activities. For the period ended August 31, 2015, no fees were charged by the Distributor under the Plan and the Plan will only be implemented with approval of the Board. Administrator, Custodian and Transfer Agent SEI Investments Global Funds Services (the “Administrator”) serves as the Fund’s Administrator pursuant to an Administration Agreement. Brown Brothers Harriman & Co. (the “Custodian” and “Transfer Agent”) serves as the Fund’s Custodian and Transfer Agent pursuant to a Custodian Agreement and Transfer Agency Services Agreement. The Adviser of the Fund pays these fees. Certain officers and/or interested trustees are also officers of the Distributor, the Advisor or the Administrator. They receive no fees for serving as officers of the Trust. 14 EMQQ The Emerging Markets Internet & Ecommerce ETF Notes to the Financial Statements August 31, 2015 (Continued) 4. INVESTMENT TRANSACTIONS For the period ended August 31, 2015, the purchases and sales of investments in securities, excluding in-kind transactions, long-term U.S. Government and short-term securities were: Purchases Sales and Maturities EMQQ The Emerging Markets Internet & Ecommerce ETF(1) $ $ Commenced operations on November 12, 2014. There were no purchases or sales of long-term U.S. Government securities by the Fund. For the period ended August 31, 2015, in-kind transactions associated with creations and redemptions were: Purchases Sales Realized Gain (Loss) EMQQ The Emerging Markets Internet & Ecommerce ETF(1) $ $ – $ – Commenced operations on November 12, 2014. 5. TAX INFORMATION The amount and character of income and capital gain distributions to be paid, if any, are determined in accordance with Federal income tax regulations, which may differ from U.S. GAAP. As a result, net investment income (loss) and net realized gain (loss) on investment transactions for a reporting period may differ significantly from distributions during such period. These book/tax differences may be temporary or permanent. To the extent these differences are permanent in nature, they are charged or credited to paid-in capital, accumulated undistributed net investment income (loss), or accumulated net realized gain (loss), as appropriate, in the period that the differences arise. Accordingly, the following permanent differences are primarily attributable to Passive Foreign Investment Company gains and losses and foreign currency gains and losses and have been reclassified within the components of net assets for the period ended August 31, 2015: Undistributed Net Investment Income Accumulated Net Realized Loss EMQQ The Emerging Markets Internet & Ecommerce ETF $ $ ) These reclassifications have no impact on net assets or net asset value per share. 15 EMQQ The Emerging Markets Internet & Ecommerce ETF Notes to the Financial Statements August 31, 2015 (Continued) 5. TAX INFORMATION (concluded) As of August 31, 2015, the components of tax basis distributable earnings were as follows: EMQQ The Emerging Markets Internet & Ecommerce ETF Post-October Losses $ ) Deferred Late-Year Losses ) Unrealized Depreciation ) Total Accumulated Losses $ ) Deferred Late-Year Losses represent ordinary losses realized on investment transactions from January 1, 2015 through August 31, 2015 and specified losses realized on investment transactions from November 1, 2014 through August 31, 2015, that, in accordance with Federal income tax regulations, the Fund defers and treats as having arisen in the following fiscal year. Post-October losses represent losses realized on investment transactions from November 1, 2014 through August 31, 2015 that, in accordance with Federal income tax regulations, the Funds may elect to defer and treat as having arisen in the following fiscal year. For Federal income tax purposes, the cost of securities owned at August 31, 2015, and the net realized gains or losses on securities sold for the period, were different from amounts reported for financial reporting purposes primarily due to wash sales, which cannot be used for Federal income tax purposes in the current year and have been deferred for use in future years. The Federal tax cost and aggregate gross unrealized appreciation and depreciation on investments held by the Fund at August 31, 2015, were as follows: Exchange Traded Concepts Federal Tax Cost Aggregated Gross Unrealized Appreciation Aggregated Gross Unrealized Depreciation Net Unrealized Depreciation EMQQ The Emerging Markets Internet & Ecommerce ETF $ $ $ ) $ ) 6. RISKS OF INVESTING IN THE FUND As with all exchange traded funds (“ETFs”), a shareholder of the Fund is subject to the risk that his or her investment could lose money. The Fund is subject to the principal risks noted below, any of which may adversely affect the Fund’s net asset value (“NAV”), trading price, yield, total return and ability to meet its investment objective. A more complete description of principal risks is included in the prospectus under the heading “Principal Risks”. The Fund will normally invest at least 80% of its total assets in securities of the Index or in depositary receipts representing securities of the Index. The Index is designed to measure the performance of an investable universe of publicly-traded, emerging market internet and ecommerce companies. 16 EMQQ The Emerging Markets Internet & Ecommerce ETF Notes to the Financial Statements August 31, 2015 (Continued) 6. RISKS OF INVESTING IN THE FUND (concluded) Emerging Markets Securities Risk Emerging markets are subject to greater market volatility, lower trading volume, political and economic instability, uncertainty regarding the existence of trading markets and more governmental limitations on foreign investment than more developed markets. In addition, securities in emerging markets may be subject to greater price fluctuations than securities in more developed markets. An investment in securities of foreign companies may be in the form of depositary receipts or other securities convertible into securities of foreign issuers. Geographic Investment Risk To the extent the Fund invests a significant portion of its assets in the securities of companies of a single country or region, it is more likely to be impacted by events or conditions affecting that country or region. Investing in China Risk. As of the date of this report, a significant portion of the Index consists of securities of Chinese issuers. Consequently, the Fund’s performance is expected to be closely tied to social, political, and economic conditions within China and to be more volatile than the performance of more geographically diversified funds. The government of China maintains strict currency controls in order to achieve economic, trade and political objectives and regularly intervenes in the currency market. The Chinese government also plays a major role in the country’s economic policies regarding foreign investments. Foreign investors are subject to the risk of loss from expropriation or nationalization of their investment assets and property, governmental restrictions on foreign investments and the repatriation of capital invested. In addition, the rapid growth rate of the Chinese economy over the past several years may not continue, and the trend toward economic liberalization and disparities in wealth may result in social disorder, including violence and labor unrest. These and other factors could have a negative impact on the Fund’s performance and increase the volatility of an investment in the Fund. Internet Ecommerce Companies Risk The Fund invests in the securities of Internet Companies, including internet services companies and internet retailers. Internet Companies are subject to rapid changes in technology, worldwide competition, rapid obsolescence of products and services, loss of patent protections, cyclical market patterns, evolving industry standards, frequent new product introductions and the considerable risk of owning small capitalization companies that have recently begun operations. Technology Sector Risk The Fund is subject to the risk that market or economic factors impacting technology companies and companies that rely heavily on technology advances could have a major effect on the value of the Fund’s investments. The value of stocks of technology companies and companies that rely heavily on technology is particularly vulnerable to rapid changes in technology product cycles, rapid product obsolescence, the loss of patent, copyright and trademark protections, government regulation and competition, both domestically and internationally, including competition from foreign competitors with lower production costs. Information technology companies may also be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Information technology company stocks, especially those which are Internet related, have experienced extreme price and volume fluctuations that are often unrelated to their operating performance. 17 EMQQ The Emerging Markets Internet & Ecommerce ETF Notes to the Financial Statements August 31, 2015 (Concluded) 7. OTHER At August 31, 2015, the records of the Trust reflected that 100% of the Fund’s total Shares outstanding were held by one Authorized Participant, in the form of Creation Units. However, the individual shares comprising such Creation Units are listed and traded on the NYSE Arca and have been purchased and sold by persons other than Authorized Participants. 8. SUBSEQUENT EVENTS The Fund has evaluated the need for additional disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. 18 EMQQ The Emerging Markets Internet & Ecommerce ETF Report of Independent Registered Public Accounting Firm To the Shareholders of EMQQ The Emerging Markets Internet & Ecommerce ETF and Board of Trustees of Exchange Traded Concepts Trust We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of EMQQ The Emerging Markets Internet & Ecommerce ETF (the “Fund”), a series of Exchange Traded Concepts Trust, as of August 31, 2015, and the related statements of operations and changes in net assets, and the financial highlights for the period November 12, 2014 (commencement of operations) through August 31, 2015. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2015, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of EMQQ The Emerging Markets Internet & Ecommerce ETF as of August 31, 2015, the results of its operations, changes in its net assets, and the financial highlights for the period November 12, 2014 (commencement of operations) through August 31, 2015, in conformity with accounting principles generally accepted in the United States of America. COHEN FUND AUDIT SERVICES, LTD.
